739 So.2d 166 (1999)
Grace ALLEN, Appellant,
v.
The STATE of Florida, Appellee.
No. 99-440.
District Court of Appeal of Florida, Third District.
August 18, 1999.
Grace Allen, in proper person.
Robert A. Butterworth, Attorney General, for appellee.
Before JORGENSON, GREEN, and SHEVIN, JJ.
PER CURIAM.
The trial court held the appellant in direct criminal contempt and imposed a six month jail sentence against her for failure to testify for the state pursuant to a trial subpoena. We find no error in this regard and affirm the same. We do, however, remand this cause for the correction of an apparent scrivener's error in the written order which adjudicates the appellant in contempt for "jailing polygraph exam."
Affirmed in part and remanded in part with instructions.